Exhibit CBL & Associates Properties, Inc. Computation of Ratio of Earnings to Combined Fixed Charges (in thousands, except ratios) Three Months Ended March Year Ended December 31, 2010 2009 2009 2008 2007 2006 2005 Earnings: Income (loss) before discontinued operations, equity in earnings and noncontrolling interests $ 24,773 $ 13,799 $ (13,881 ) $ 68,098 $ 144,819 $ 179,637 $ 267,160 Fixed charges less capitalized interest and preferred dividends 73,460 71,885 294,051 313,209 287,884 257,067 210,914 Distributed income of equity investees 1,022 3,727 12,665 15,661 9,450 12,285 7,492 Equity in losses of equity investees for which charges arise from guarantees (185 ) - (1,020 ) Noncontrolling interest in earnings of subsidiaries that have not incurred fixed charges (986 ) (1,020 ) (4,901 ) (3,886 ) (5,278 ) (4,205 ) (3,700 ) Total earnings $ 98,084 $ 88,391 $ 287,934 $ 393,082 $ 436,875 $ 444,784 $ 480,846 Combined fixed charges (1): Interest expense (2) $ 73,460 $ 71,885 $ 294,051 $ 313,209 $ 287,884 $ 257,067 $ 210,914 Capitalized interest 1,260 2,222 7,327 19,555 19,410 15,992 10,184 Preferred dividends(3) 11,133 10,510 42,555 42,082 34,038 30,568 30,568 Total combined fixed charges $ 85,853 $ 84,617 $ 343,933 $ 374,846 $ 341,332 $ 303,627 $ 251,666 Ratio of earnings to combined fixed charges(4) 1.14 1.04 - 1.05 1.28 1.46 1.91 (1) The interest portion of rental expense is not calculated because the rental expense of the company is not significant. (2) Interest expense includes amortization of capitalized debt expenses and amortization of premiums and discounts. (3) Includes preferred distributions to the Company's partner in CW Joint Venture, LLC. (4) Total earnings for the year ended December 31, 2009 were inadequate to cover combined fixed charges by
